Citation Nr: 1821137	
Decision Date: 04/11/18    Archive Date: 04/19/18

DOCKET NO.  14-26 163	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent prior to August 11, 2014, and in excess of 20 percent thereafter for cervical spine arthritis.  

2.  Entitlement to an initial rating in excess of 50 percent prior to October 25, 2017, and in excess of 70 percent thereafter for posttraumatic stress disorder (PTSD) with major depression.  

6.  Entitlement to service connection for migraines.

7.  Entitlement to service connection for disturbed vision.  

8.  Whether new and material evidence has been received to reopen a claim for service connection for bilateral hearing loss.  

6.  Whether new and material evidence has been received to reopen a claim for service connection for diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Crawford, Associate Counsel



INTRODUCTION

The Veteran had active military service in the U.S. Air Force from September 1975 to July 1994.  

This appeal comes to the Board of Veterans' Appeals (Board) from May 2012 and March 2015 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

As an initial matter, the Board notes that this case has a complicated procedural history.  The May 2012 rating decision granted service connection for a bladder dysfunction, rated 40 percent, and denied increased ratings for the Veteran's service-connected cervical spine arthritis, lumbosacral strain, and hiatal hernia.  In a notice of disagreement (NOD) received in August 2012, the Veteran disagreed only with the rating assigned for her cervical spine arthritis.  The Veteran subsequently perfected an appeal as to that issue, and while the appeal was pending, she was issued a March 2015 rating decision that granted a "staged" increase of 20 percent, effective August 11, 2014, for her cervical spine.  The issue has been characterized accordingly on the cover page.  

Also in the March 2015 rating decision, the Veteran was (in pertinent part) granted service connection for PTSD, rated 50 percent, effective August 11, 2014; and denied service connection for high blood pressure, diabetes mellitus, insomnia, irritable bowel syndrome, and high cholesterol.  The March 2015 rating decision also declined to reopen claims of service connection for bilateral hearing loss and a temporomandibular joint dysfunction (TMJ) finding that new and material evidence had not been submitted to reopen previously denied claims for those disabilities.  In response to that rating decision, the Veteran filed an NOD that disagreed with only the claims for service connection for high blood pressure, insomnia, high cholesterol, irritable bowel syndrome; the claim to reopen service connection for TMJ; and the initial rating assigned for her PTSD.  See September 2015 NOD.  

In September 2017, the RO issued a rating decision that, in pertinent part, denied a rating in excess of 50 percent for PTSD; declined to reopen claims of service connection for bilateral hearing loss and diabetes mellitus; and denied service connection for disturbed vision and migraines.  

In November 2017, the RO issued a statement of the case (SOC) addressing the Veteran's September 2015 NOD to the March 2015 rating decision (i.e., service connection for high blood pressure, insomnia, high cholesterol, irritable bowel syndrome; the claim to reopen service connection for TMJ; and the initial rating assigned for her PTSD).  The RO simultaneously issued a November 2017 rating decision (in response to the September 2015 NOD) that granted an increased "staged" initial rating of 70 percent, effective October 25, 2017, for the Veteran's PTSD.  For reasons explained in greater detail directly below, the Board finds that the Veteran has perfected an appeal as to the initial ratings assigned for her PTSD, and has listed the issue on the title page accordingly.  However, the record does not show that the Veteran has otherwise filed correspondence that may be accepted as a timely substantive appeal as to the remaining five issues; therefore, those issues are not before the Board.

In November 2017, an NOD was received from the Veteran.  Although she did not identify the "notification/decision letter date" that she was disagreeing with, based on the issues listed, it is clear her disagreement is with the September 2017 rating decision.  In this regard, the Veteran stated that she disagreed with the rating assigned for her PTSD as well as the denial of service connection for bilateral hearing loss, diabetes mellitus, migraines, and disturbed vision.  Although the Veteran also did not sign this form, it appears the RO has accepted the NOD with respect to at least the claim to reopen a service connection claim for bilateral hearing loss and the service connection claims for migraines and disturbed vision.  See Veterans Appeals Control and Locator System (VACOLS).  The Board notes, however, that the Veteran also disagreed with the denial of service connection for diabetes mellitus.  As no SOC has been issued with respect to these claims, the Board is taking jurisdiction of them for the limited purpose of remanding them to the Agency of Original Jurisdiction (AOJ) to direct the issuance of an SOC.  See Manlincon v. West, 12 Vet. App. 238 (1999).  

With respect to the Veteran's disagreement with September 2017 rating decision and its denial of a higher rating for her service-connected PTSD (see November 2017 NOD), the Board notes that the matter of the initial rating to be assigned for her PTSD was already on appeal.  See November 2017 SOC.  The Veteran did not (as previously discussed above) file a timely VA Form 9, substantive appeal, with the November 2017 SOC.  However, a substantive appeal is defined as a "properly completed VA Form 9, 'Appeal to the Board of Veterans' Appeals,' or correspondence containing the necessary information."  38 C.F.R. § 20.202 (emphasis added).  Therefore, the Board accepts the November 2017 NOD as a timely substantive appeal to the November 2017 SOC, as it relates to the PTSD claim, and finds that the Veteran has perfected an appeal as to the initial ratings assigned for her PTSD.

Finally, on October 12, 2017, the RO issued a decisional letter advising the Veteran that correspondences she had submitted in July 2013 and June 2014 could not be accepted as timely NODs to the May 2012 rating decision, as they were received more than one year from the date she was notified of that rating decision.  The Veteran was also advised that the listed issues of high blood pressure, diabetes mellitus, and high cholesterol were addressed in a March 2015 rating decision.  Finally, the Veteran was advised that if she disagreed with the RO's October 2017 decision, she could file an NOD.  In November 2017, an NOD was received from the Veteran in which she stated that she disagreed with the RO's "notification/ decision letter date" of October 12, 2017.  However, the issues she disagreed with were identified as high blood pressure, diabetes mellitus, and high cholesterol.  The Board observes that the October 2017 decisional letter addressed the issue of whether the Veteran's July 2013 and June 2014 correspondences could be accepted as timely NODs to the May 2012 rating decision.  To the extent that letter also referenced the issues of high blood pressure, diabetes mellitus, and high cholesterol, it was merely to inform her that they had been addressed and adjudicated in a March 2015 rating decision.  No decision was reached in the October 2017 decision letter as to those issues; therefore, there is nothing for the Veteran to disagree with.  As the Veteran has not identified a valid disagreement with the October 2017 decisional letter (i.e., she has not disagreed with the RO's finding that her July 2013 and June 2014 correspondences were not timely to the May 2012 rating decision), the Board finds that there is no need to address this form further.  

The Board acknowledges that the Veteran has continued to assert that she is entitled to service connection for high blood pressure , diabetes mellitus, and high cholesterol.  As the October 2017 decisional letter advised her, they were addressed in the March 2015 rating decision.  As was also previously discussed above, the Veteran did not file an NOD with the March 2015 rating decision to the extent that it denied service connection for diabetes mellitus, but did file an NOD with the denials of service connection for high blood pressure and high cholesterol.  See September 2015 NOD.  These issues were, in turn, addressed in the November 2017 SOC, which the Veteran did not perfect with a timely substantive appeal.  The Board declines to accept the November 2017 NOD as a timely substantive appeal to the November 2017 SOC, as they relate to the high blood pressure and high cholesterol, because the Veteran specifically indicated in her November 2017 NOD that she was disagreeing with the RO's October 12, 2017 decisional letter.  Notably, the RO has also not inferred or otherwise informed the Veteran that she has filed a timely substantive appeal with respect to any of the issues addressed in the November 2017 SOC.  As for the diabetes mellitus, this claim is being remanded herein for the issuance of a SOC (pursuant to the discussion above).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Cervical Spine Arthritis & PTSD

A September 2017 VA treatment record shows that the Veteran was applying for Social Security disability benefits.  Also, in a November 2017 correspondence, the Veteran indicated that she had applied for Social Security disability.  VA has a duty to assist the Veteran in obtaining records from other federal government agencies where it has "actual notice" that these records exist.  Murincsak v. Derwinski, 2 Vet. App. 363, 369-70 (1992).  In Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010), the U.S. Court of Appeals for the Federal Circuit held, in essence, that only relevant Social Security Administration (SSA) records must be obtained, and that the legal standard for relevance requires VA to examine the information it has related to the medical records and, if there exists a reasonable possibility that the records could help the Veteran substantiate his claim for benefits, the duty to assist requires VA to obtain the records.  In the instant case, the basis for the claim for SSA benefits award is unknown; therefore, it cannot be said with certainty that the medical records considered by SSA, if available, would not be relevant to the matter at issue.  A review of the record does not reveal that VA has made any attempts to secure the Veteran's SSA records (or contain notice that such records have been destroyed or are otherwise unavailable).  As SSA records are considered constructively of record, they must be sought.  

Manlincon

As explained in the Introduction, in November 2017, the Veteran filed an NOD to a September 2017 rating decision, to the extent that it denied service connection for migraines and disturbed vision, and declined to reopen a claim for service connection for bilateral hearing loss and diabetes mellitus.  An SOC has not yet been issued as to these issues.  Under Manlincon v. West, 12 Vet. App. 238, 240 (1999), when this occurs, the Board must remand the case and instruct the AOJ that the issues remain pending in appellate status (see 38 C.F.R. § 3.160(c)) and require further action.  See 38 38 U.S.C. § 7105 (2012); 38 C.F.R. § 19.9(c) (2017).  Therefore, these claims are being remanded for the issuance of an SOC.  
Accordingly, the case is REMANDED for the following actions:

1.  Issue an SOC to the Veteran and her representative addressing the following issues: service connection for migraines and disturbed vision, and whether new and material evidence has been received to reopen claims of service connection for bilateral hearing loss and diabetes mellitus.  The Veteran must be advised of the time limit in which she may file a substantive appeal.  See 38 U.S.C. § 20.302 (b) (2012).  If, and only if, the appeal is perfected by a timely filed substantive appeal, should these issues be certified and returned to the Board.

2.  Request all Social Security disability benefits records from the Social Security Administration related to the Veteran's claim, including all medical records and copies of any decisions or adjudications, and associate them with the record.  If such records are unavailable, the reason for their unavailability must be explained for the record.

3.  After the above development has been completed, review the file and ensure that all development sought in this remand is completed.  Undertake any additional development indicated by the results of the development requested above, and re-adjudicate the remaining claims.  If any issue remains denied, issue an appropriate supplemental statement of the case and afford the Veteran and her representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

